DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 6-8, 12-15 and 19-20 have been amended. 
		Claims: 4-5, 11 and 18 have not been amended. 
		Claims: 2-3, 9-10 and 16-17 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 11-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent Publication 2019/0268460 herein after referenced as Agrawal) in view of Ricci et al. (US Patent Publication 2012/0278078 herein after referenced as Ricci) and further in view of CHIZI et al. (US Patent Publication 2016/0072956 herein after referenced as Chizi).  

Regarding claim 1, Agrawal discloses:
A method for facilitating communications through a communication device, the method comprising: (Agrawal, Fig. 12 & [0073] discloses various implementations establish a communication session between a local communication device and a remote communication device that includes any suitable type of communication session such as real time voice communication session, real time video communication session and so forth and in some implementations the local communication device initiates the communication session, while in other implementations the remote communication device initiates the communication session and various implementations include multiple remote communication devices in the communication session such as a conference call).
monitoring, by the communication device, one or more environmental sensors of the communication device, wherein the one or more environmental sensors automatically collect biometric information; detecting, by the communication device, a presence of one or more people other than a user of the communication device within a vicinity of the communication device based on the monitoring of the one or more environmental sensors; identifying, by the communication device, the detected one or more people other than the user based at least in part on input from the one or more environmental sensors; (Agrawal, Fig. 12 & [0074]-[0075] discloses in response to establishing the communication session, generate a proximity context to detect a presence of a non-call participant and identify various characteristics (i.e. reads on biometric information) about the non-call participant and generating the proximity context can include using a depth sensor, an audio sensor, a camera (i.e. reads on one or more environmental sensors) and so forth and the method determines whether a presence of a non-call participant (i.e. reads on one or more people) is detected by analyzing the proximity context (i.e. reads on within a vicinity of the communication device) and discloses determining an identity of the non-call participant (i.e. reads on identifying the detected one or more people) and if the identity has been resolved proceeding to identity based modifications; Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on collect biometric information) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of a person using information generated from the return signals and an image capture (i.e. reads on collect biometric information) from a camera sensor (i.e. reads on one or more environmental sensor).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the various sensors including the camera, microphone etc. are monitored to detect the presence of a nearby non-call participant and to identify the identity of the non-call participant).
monitoring, by the communication device, activity of the user to identify
one or more keywords and determining a communication context based on the identified one or more keywords; determining, by the communication device, one or more possible actions related to or more people within a vicinity of the communication device based on the determined communication context; and providing, by the communication device, at least one of the determined one or more possible actions related to the or more people through the communication device (Agrawal, [0025] discloses identifying an operating context (i.e. reads on determined communication context) associated with communication device and provides recommendations (i.e. reads on one or more possible actions) based on that operating context, a proximity context (i.e. reads on within a vicinity of the communication device) and a combination of the proximity context and operating context and performs various actions associated with the recommendations and analyzes a proximity context generated by range detection module and identity detection module while a communication session (i.e. reads on activity of the user) is in progress and modifies the communication session based on the analysis such as audio levels, proximity notifications and so forth; Agrawal, [0058]-[0059] discloses at some point during the communication session, remote home assistant transmits audio across the communication session where the audio includes user name that corresponds to the identity of the person and since the communication device knows the identity of the person, various implementations use this information to scan for associated keywords such as the user’s name and the proximity context can include keyword identification in content transmitted across the communication session (i.e. reads on activity of the user) and discloses the communication device determines to modify the communication session by generating an audible alert and transmits the audible alert (i.e. reads on one or more possible actions) across the communication session in a format that enables remote home assistant to consume the audible alert; Agrawal, [0057] discloses in response to the identified proximity context information, communication device modifies the communication session by displaying alert on a display associated with the communication device and additionally communication device transmits messages and commands over communication session that invoke the display of alert at remote home assistant and generating an audible alert in combination with a displayed alert or instead of a displayed alert (i.e. indicates obviousness that the audible alert or displayed alert can be utilized either alone or in combination).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication device determines the operating communication context for modifying the communication session utilizing scanned keywords corresponding to the identity of the identified non-call participant that is detected during a user activity such as an ongoing communication wherein the communication device determines and provides one or more possible actions such as outputting an audible alert and displaying an alert).
Agrawal discloses a communication device performing various types of communication session such as voice, video and multi-party conference calls and also discloses scanning for keywords during a communication session to determine an operating context wherein the keywords are associated with a non-call participant whose presence is detected in proximity to the user and displaying an alert in response to the detected keywords and operating context.  In addition, Agrawal, [0065] discloses that any other type of setting can be utilized to customize communication session modifications based on proximity detection but fails to explicitly disclose a communication session that prompts the user to make a selection with regards to communicating with the identified non-call participant and therefore fails to disclose “determining, by the communication device, one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context; and providing, by the communication device, a user interface including a prompt for at least one of the determined one or more possible actions related to communications with the identified one or more people through the communication device.”
In a related field of endeavor, Ricci discloses:
determining, by the communication device, one or more possible actions related to communications through the communication device with the identified one or more people at least one of the determined one or more possible actions related to communications with the identified one or more people through the communication device (Ricci, [0014] discloses providing relevant information to a user in connection with a real time voice communication and more particularly a current context that is relevant to the user is determined and this relevant context is associated with keywords and automatic speech recognition is applied to a voice communication session associated with the user with the identified keywords providing a watch list and in response to the detection of a word in the watch list, information is presented to the user that is relevant to the determined context and detected word can be in the form of a document or other data or can provide or reconfigure an input that can be selected by the user to establish a connection to a source of information such as an expert or other individual (i.e. reads on prompt for at least one of the determined one or more possible actions related to communications with the identified one or more people); Ricci, [0030] discloses the display of a user device comprising a generated by or in connection with the operation of the GUI (i.e. reads on user interface) wherein the display includes a rolodex or menu listings of selectable items such as links to individuals that can be static or can be dynamic based on presence (i.e. indicates obviousness that one or more people is identified via presence that can be determined through various means) and by clicking on a link or selectable item, the user can access or can be placed in contact with a source of information; Ricci, [0036] discloses operation of the system can include re-defining a function key to operate as a speed dial button to enable the user to contact an expert in a subject, related to the user context and to a key word in monitored speech; Ricci, [0024] discloses a graphical user interface GUI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agrawal to incorporate the teachings of Ricci for the purpose of providing relevant information to a user in connection with a real time voice communication (Ricci, [0014]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context determined utilizing key words detected during a communication session, wherein the key words corresponds to another individual whose presence was detected as taught by Agrawal) with another known element and comparable device utilizing a known technique (i.e. 
Agrawal in view of Ricci discloses a system that determines an operating context as well as a proximity context that detects the presence of a non-call participant and identifies the characteristics of the non-call participant and modifies a current communication session as well as disclosing a calling device establishing a voice communication session based on presence of another user but fails to explicitly disclose that the established voice communication with another user is within a vicinity of the calling device and therefore fails to disclose “determining, by the communication device, one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context;”.
In a related field of endeavor, Chizi discloses:
determining, by the communication device, one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context; (Chizi, [0044]-[0045] discloses a second trigger (i.e. reads on communication context) may be encountering a friend and such encountering may be defined by a virtual circle which is centered at the location of the first user and moves with him anywhere thereby defining a virtual moving circle which determines a close vicinity of the first user (i.e. reads on within a vicinity of the communication device) and while the first user is moving on his route he might meet friends passing him or moving in parallel routes and this trigger enables the user to establish immediate communication based on the encountering and the radius can be predetermined or defined by the first user and discloses whenever another user who is defined as a friend of the first user enters that virtual moving circle (i.e. reads on identified one or more people within a vicinity of the communication device), the application which detects that will automatically dial (i.e. reads on one or more possible actions related to communications through the communication device) to the friend and establish a call between them and similarly any other friend of the first user who will enter the virtual moving circle will also be added to the conference call (i.e. reads on one or more possible actions related to communications through the communication device); Chizi, [0012] discloses an interaction establishing application is installed on the mobile device of each participating user and receives for each user, phone numbers of other users defined as his friends and a list of predetermined triggers as conditions for initiating an interaction between users; Chizi, [0030] discloses upon detecting that one or more of the triggers are met, automatically initiating one or more interactions between users that comply with the triggers that are met).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agrawal in view of Ricci to incorporate the teachings of Chizi for the purpose of providing the system with a means to establish immediate communication (Chizi, [0044]) that resolves the cumbersome process of manually establishing the communication (Chizi, [0006]-[0007]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context and a proximity context as taught by Agrawal) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context and a proximity context, wherein the one or more actions 
Regarding claim 4, Agrawal in view of Ricci and further in view of Chizi discloses:
The method of claim 1, wherein monitoring the activity of the user of the communication device comprises monitoring an ongoing communication with the user and another person (Agrawal, [0058] discloses at some point during the communication session (i.e. reads on ongoing communication), remote home assistant transmits audio across the communication session where the audio includes user name that corresponds to the identity of the person and since the communication device knows the identity of the person, various implementations use this information to scan for associated keywords such as the user’s name and the proximity context can include keyword identification in content transmitted across the communication session; Agrawal, [0020] discloses communication device conducts a communication session with remote communication device wherein the communication device is a local device associated with a user conducting the communication session and the remote communication device represents a device that is remote from the communication device and is associated with a different user (i.e. reads on another person) participating in the communication session).
Regarding claim 5, Agrawal in view of Ricci discloses:
The method of claim 1, wherein the determined one or more possible actions related to communications through the communication device comprise initiating a call to at least one of the identified one or more people, inviting at least one of the identified one or more people to join a conference,(Ricci, [0014] discloses providing relevant information to a user in connection with a real time voice communication and more particularly a current context that is relevant to the user is determined and this relevant context is associated with keywords and automatic speech recognition is applied to a voice communication session associated with the user with the identified keywords providing a watch list and in response to the detection of a word in the watch list, information is presented to the user that is relevant to the determined context and detected word can be in the form of a document or other data or can provide or reconfigure an input that can be selected by the user to establish a connection to a source of information such as an expert or other individual (i.e. reads on initiating a call to the identified one or more people); Ricci, [0036] discloses operation of the system can include re-defining a function key to operate as a speed dial button to enable the user to contact an expert (i.e. indicates obviousness that contacting the identified person includes dialing and calling the identified person) in a subject, related to the user context and to a key word in monitored speech; Chizi, [0044]-[0045] discloses a second trigger may be encountering a friend and such encountering may be defined by a virtual circle which is centered at the location of the first user and moves with him anywhere thereby defining a virtual moving circle which determines a close vicinity of the first user and while the first user is moving on his route he might meet friends passing him or moving in parallel routes and this trigger enables the user to establish immediate communication based on the encountering and the radius can be predetermined or defined by the first user and discloses whenever another user who is defined as a friend of the first user enters that virtual moving circle, the application which detects that will automatically dial to the friend (i.e. reads on initiating a call to the identified one or more people) and establish a call between them and similarly any other friend of the first user who will enter the virtual moving circle will also be added to the conference call (i.e. reads on inviting at least one of the identified one or more people to join a conference)).
Regarding claim 6, Agrawal in view of Ricci and further in view of Chizi discloses:
The method of claim 1, wherein the one or more environmental sensors collecting the biometric information comprises a camera providing video or still images and wherein identifying the detected one or more people other than the user based at least in part on the input from the one or more environmental sensors comprises performing facial recognition on the video or still images (Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio from a microphone and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture (i.e. reads on still images) from a camera sensor (i.e. reads on one or more environmental sensor); Agrawal, [0023] discloses communication module receives video input such as synchronized images and audio from a camera associated with the communication device and forwards the video input to the remote communication device).
Regarding claim 7, Agrawal in view of Ricci and further in view of Chizi discloses:
The method of claim 1, wherein the one or more environmental sensors collecting the biometric information comprises a microphone providing an audio stream and wherein identifying the detected one or more people other than the user based at least in part on input from the one or more environmental sensors comprises performing voice recognition on the audio stream (Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on audio stream) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture from a camera sensor; Agrawal, [0047] discloses a communication device is actively conducting a communication session with a remote device while person 410 represents a non-call participant within a predetermined proximity to the communication device that conducts a separate conversation and in turn communication device determines to characterize a proximity context associated with background noise and captures conversation via microphone and after capturing portions of the conversation, communication device process the audio such as by applying voice recognitions algorithms to determine an identity of the person and speech algorithms that identify one or more keywords from the audio and in turn the communication device can make call modifications to the communication session based on this proximity context).
Regarding claim 8, Agrawal discloses:
A communication device comprising: one or more environmental sensors comprising at least one sensor automatically collecting biometric information; a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to facilitate communications through the communication device by: (Agrawal, Fig. 2 & [0030]-[0031] discloses communication device includes processor and computer readable media wherein computer readable instructions on computer readable media are executed by processors to provide the functionalities and discloses the computer readable media includes communication module, device assistant module, range detection module and identity detection module; Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on collect biometric information) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture (i.e. reads on collect biometric information) from a camera sensor (i.e. reads on one or more environmental sensor); Agrawal, [0023] discloses to facilitate communications, communication device includes communication module that provides the ability to conduct a communication session).  
monitoring the one or more environmental sensors, detecting a presence of one or more people other than a user of the communication device within a vicinity of the communication device based on the monitoring of the one or more environmental sensors, identifying the detected one or more people other than the user based at least in part on input from the one or more environmental sensors, (Agrawal, Fig. 12 & [0074]-[0075] discloses in response to establishing the communication session, generate a proximity context to detect a presence of a non-call participant and identify various characteristics (i.e. reads on biometric information) about the non-call participant and generating the proximity context can include using a depth sensor, an audio sensor, a camera (i.e. reads on one or more environmental sensors) and so forth and the method determines whether a presence of a non-call participant (i.e. reads on one or more people) is detected by analyzing the proximity context (i.e. reads on within a vicinity of the communication device) and discloses determining an identity of the non-call participant (i.e. reads on identifying the detected one or more people) and if the identity has been resolved proceeding to identity based modifications; Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on collect biometric information) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture (i.e. reads on collect biometric information) from a camera sensor (i.e. reads on one or more environmental sensor).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the various sensors including the camera, microphone etc. are monitored to detect the presence of a nearby non-call participant and to identify the identity of the non-call participant).
monitoring activity of the user to identify one or more keywords and determining a communication context based on the identified one or more keywords; determining one or more possible actions related to or more people within a vicinity of the communication device based on the determined communication context and providing at least one of the determined one or more possible actions related to or more people through the (Agrawal, [0025] discloses identifying an operating context (i.e. reads on determined communication context) associated with communication device and provides recommendations (i.e. reads on one or more possible actions) based on that operating context, a proximity context (i.e. reads on within a vicinity of the communication device) and a combination of the proximity context and operating context and performs various actions associated with the recommendations and analyzes a proximity context generated by range detection module and identity detection module while a communication session (i.e. reads on activity of the user) is in progress and modifies the communication session based on the analysis such as audio levels, proximity notifications and so forth; Agrawal, [0058]-[0059] discloses at some point during the communication session, remote home assistant transmits audio across the communication session where the audio includes user name that corresponds to the identity of the person and since the communication device knows the identity of the person, various implementations use this information to scan for associated keywords such as the user’s name and the proximity context can include keyword identification in content transmitted across the communication session (i.e. reads on activity of the user) and discloses the communication device determines to modify the communication session by generating an audible alert and transmits the audible alert (i.e. reads on one or more possible actions) across the communication session in a format that enables remote home assistant to consume the audible alert; Agrawal, [0057] discloses in response to the identified proximity context information, communication device modifies the communication session by displaying alert on a display associated with the communication device and additionally communication device transmits messages and commands over communication session that invoke the display of alert at remote home assistant and generating an audible alert in combination with a displayed alert or instead of a displayed alert (i.e. indicates obviousness that the audible alert or displayed alert can be utilized either alone or in combination).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication device determines the operating communication context for modifying the communication session utilizing scanned keywords corresponding to the identity of the identified non-call participant that is detected during a user activity such as an ongoing communication wherein the communication device determines and provides one or more possible actions such as outputting an audible alert and displaying an alert).
Agrawal discloses a communication device performing various types of communication session such as voice, video and multi-party conference calls and also discloses scanning for keywords during a communication session to determine an operating context wherein the keywords are associated with a non-call participant whose presence is detected in proximity to the user and displaying an alert in response to the detected keywords and operating context.  In addition, Agrawal, [0065] discloses that any other type of setting can be utilized to customize communication session modifications based on proximity detection but fails to explicitly disclose a communication session that prompts the user to make a selection with regards to communicating with the identified non-call participant and therefore fails “determining one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context and providing a user interface including a prompt for at least one of the determined one or more possible actions related to communications with the identified one or more people through the communication device.”
In a related field of endeavor, Ricci discloses:
determining one or more possible actions related to communications through the communication device with the identified one or more people at least one of the determined one or more possible actions related to communications with the identified one or more people through the communication device (Ricci, [0014] discloses providing relevant information to a user in connection with a real time voice communication and more particularly a current context that is relevant to the user is determined and this relevant context is associated with keywords and automatic speech recognition is applied to a voice communication session associated with the user with the identified keywords providing a watch list and in response to the detection of a word in the watch list, information is presented to the user that is relevant to the determined context and detected word can be in the form of a document or other data or can provide or reconfigure an input that can be selected by the user to establish a connection to a source of information such as an expert or other individual (i.e. reads on prompt for at least one of the determined one or more possible actions related to communications with the identified one or more people); Ricci, [0030] discloses the display of a user device comprising a generated by or in connection with the operation of the GUI (i.e. reads on user interface) wherein the display includes a rolodex or menu listings of selectable items such as links to individuals that can be static or can be dynamic based on presence (i.e. indicates obviousness that one or more people is identified via presence that can be determined through various means) and by clicking on a link or selectable item, the user can access or can be placed in contact with a source of information; Ricci, [0036] discloses operation of the system can include re-defining a function key to operate as a speed dial button to enable the user to contact an expert in a subject, related to the user context and to a key word in monitored speech; Ricci, [0024] discloses a graphical user interface GUI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agrawal to incorporate the teachings of Ricci for the purpose of providing relevant information to a user in connection with a real time voice communication (Ricci, [0014]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining and 
Agrawal in view of Ricci discloses a system that determines an operating context as well as a proximity context that detects the presence of a non-call participant and identifies the characteristics of the non-call participant and modifies a current communication session as well as disclosing a calling device establishing a voice communication session based on presence of another user but fails to explicitly disclose “determining one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context”.
In a related field of endeavor, Chizi discloses:
determining one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context (Chizi, [0044]-[0045] discloses a second trigger (i.e. reads on communication context) may be encountering a friend and such encountering may be defined by a virtual circle which is centered at the location of the first user and moves with him anywhere thereby defining a virtual moving circle which determines a close vicinity of the first user (i.e. reads on within a vicinity of the communication device) and while the first user is moving on his route he might meet friends passing him or moving in parallel routes and this trigger enables the user to establish immediate communication based on the encountering and the radius can be predetermined or defined by the first user and discloses whenever another user who is defined as a friend of the first user enters that virtual moving circle (i.e. reads on identified one or more people within a vicinity of the communication device), the application which detects that will automatically dial (i.e. reads on one or more possible actions related to communications through the communication device) to the friend and establish a call between them and similarly any other friend of the first user who will enter the virtual moving circle will also be added to the conference call (i.e. reads on one or more possible actions related to communications through the communication device); Chizi, [0012] discloses an interaction establishing application is installed on the mobile device of each participating user and receives for each user, phone numbers of other users defined as his friends and a list of predetermined triggers as conditions for initiating an interaction between users; Chizi, [0030] discloses upon detecting that one or more of the triggers are met, automatically initiating one or more interactions between users that comply with the triggers that are met).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agrawal in view of Ricci to incorporate the teachings of Chizi for the purpose of providing the system with a means to establish immediate communication (Chizi, [0044]) that resolves the cumbersome process of manually establishing the communication (Chizi, [0006]-[0007]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context and a proximity context as taught by Agrawal) with another known element and comparable device utilizing a known technique (i.e. performing a 
Regarding claim 11, Agrawal in view of Ricci and further in view of Chizi discloses:
The communication device of claim 8, wherein monitoring the activity of the user of the communication device comprises monitoring an ongoing communication with the user and another person (Agrawal, [0058] discloses at some point during the communication session (i.e. reads on ongoing communication), remote home assistant transmits audio across the communication session where the audio includes user name that corresponds to the identity of the person and since the communication device knows the identity of the person, various implementations use this information to scan for associated keywords such as the user’s name and the proximity context can include keyword identification in content transmitted across the communication session; Agrawal, [0020] discloses communication device conducts a communication session with remote communication device wherein the communication device is a local device associated with a user conducting the communication session and the remote communication device represents a device that is remote from the communication device and is associated with a different user (i.e. reads on another person) participating in the communication session).
Regarding claim 12, Agrawal in view of Ricci and further in view of Chizi discloses:
The communication device of claim 8, wherein the determined one or more possible actions related to the communications through the communication device comprise initiating a call to at least one of the identified one or more people, inviting at least one of the identified one or more people to join a conference,(Ricci, [0014] discloses providing relevant information to a user in connection with a real time voice communication and more particularly a current context that is relevant to the user is determined and this relevant context is associated with keywords and automatic speech recognition is applied to a voice communication session associated with the user with the identified keywords providing a watch list and in response to the detection of a word in the watch list, information is presented to the user that is relevant to the determined context and detected word can be in the form of a document or other data or can provide or reconfigure an input that can be selected by the user to establish a connection to a source of information such as an expert or other individual (i.e. reads on initiating a call to the identified one or more people); Ricci, [0036] discloses operation of the system can include re-defining a function key to operate as a speed dial button to enable the user to contact an expert (i.e. indicates obviousness that contacting the identified person includes dialing and calling the identified person) in a subject, related to the user context and to a key word in monitored speech; Chizi, [0044]-[0045] discloses a second trigger may be encountering a friend and such encountering may be defined by a virtual circle which is centered at the location of the first user and moves with him anywhere thereby defining a virtual moving circle which determines a close vicinity of the first user and while the first user is moving on his route he might meet friends passing him or moving in parallel routes and this trigger enables the user to establish immediate communication based on the encountering and the radius can be predetermined or defined by the first user and discloses whenever another user who is defined as a friend of the first user enters that virtual moving circle, the application which detects that will automatically dial to the friend (i.e. reads on initiating a call to the identified one or more people) and establish a call between them and similarly any other friend of the first user who will enter the virtual moving circle will also be added to the conference call (i.e. reads on inviting at least one of the identified one or more people to join a conference)).
Regarding claim 13, Agrawal in view of Ricci and further in view of Chizi discloses:
The communication device of claim 8, wherein the one or more environmental sensors collecting the biometric information comprises a camera providing video or still or more people other than the user based at least in part on the input from the one or more environmental sensors comprises performing facial recognition on the video or still images (Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio from a microphone and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture (i.e. reads on still images) from a camera sensor (i.e. reads on one or more environmental sensor); Agrawal, [0023] discloses communication module receives video input such as synchronized images and audio from a camera associated with the communication device and forwards the video input to the remote communication device).
Regarding claim 14, Agrawal in view of Ricci and further in view of Chizi discloses:
The communication device of claim 8, wherein the one or more environmental sensors collecting the biometric information comprises a microphone providing an audio stream and wherein identifying the detected one or more people other than the user based at least in part on the input from the one or more environmental sensors comprises performing voice recognition on the audio stream (Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on audio stream) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture from a camera sensor; Agrawal, [0047] discloses a communication device is actively conducting a communication session with a remote device while person 410 represents a non-call participant within a predetermined proximity to the communication device that conducts a separate conversation and in turn communication device determines to characterize a proximity context associated with background noise and captures conversation via microphone and after capturing portions of the conversation, communication device process the audio such as by applying voice recognitions algorithms to determine an identity of the person and speech algorithms that identify one or more keywords from the audio and in turn the communication device can make call modifications to the communication session based on this proximity context).
Regarding claim 15, Agrawal discloses:
A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to facilitate communications through a communication device by: (Agrawal, Fig. 2 & [0030]-[0031] discloses communication device includes processor and computer readable media wherein computer readable instructions on computer readable media are executed by processors to provide the functionalities and discloses the computer readable media includes communication module, device assistant module, range detection module and identity detection module; Agrawal, [0023] discloses to facilitate communications, communication device includes communication module that provides the ability to conduct a communication session).  
monitoring one or more environmental sensors, wherein the one or more environmental sensors automatically collect biometric information; detecting a presence of one or more people other than a user of the communication device within a vicinity of the communication device based on the monitoring of the one or more environmental sensors; identifying the detected one or more people other than the user based at least in part on input from the one or more environmental sensors; (Agrawal, Fig. 12 & [0074]-[0075] discloses in response to establishing the communication session, generate a proximity context to detect a presence of a non-call participant and identify various characteristics (i.e. reads on biometric information) about the non-call participant and generating the proximity context can include using a depth sensor, an audio sensor, a camera (i.e. reads on one or more environmental sensors) and so forth and the method determines whether a presence of a non-call participant (i.e. reads on one or more people) is detected by analyzing the proximity context (i.e. reads on within a vicinity of the communication device) and discloses determining an identity of the non-call participant (i.e. reads on identifying the detected one or more people) and if the identity has been resolved proceeding to identity based modifications; Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on collect biometric information) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture (i.e. reads on collect biometric information) from a camera sensor (i.e. reads on one or more environmental sensor).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the various sensors including the camera, microphone etc. are monitored to detect the presence of a nearby non-call participant and to identify the identity of the non-call participant).
monitoring activity of the user to identify one or more keywords and determining a communication context based on the identified one or more keywords; determining one or more possible actions related to or more people within a vicinity of the communication device based on the determined communication context: and providing at least one of the determined one or more possible actions related to or more people through the communication device (Agrawal, [0025] discloses identifying an operating context (i.e. reads on determined communication context) associated with communication device and provides recommendations (i.e. reads on one or more possible actions) based on that operating context, a proximity context (i.e. reads on within a vicinity of the communication device) and a combination of the proximity context and operating context and performs various actions associated with the recommendations and analyzes a proximity context generated by range detection module and identity detection module while a communication session (i.e. reads on activity of the user) is in progress and modifies the communication session based on the analysis such as audio levels, proximity notifications and so forth; Agrawal, [0058]-[0059] discloses at some point during the communication session, remote home assistant transmits audio across the communication session where the audio includes user name that corresponds to the identity of the person and since the communication device knows the identity of the person, various implementations use this information to scan for associated keywords such as the user’s name and the proximity context can include keyword identification in content transmitted across the communication session (i.e. reads on activity of the user) and discloses the communication device determines to modify the communication session by generating an audible alert and transmits the audible alert (i.e. reads on one or more possible actions) across the communication session in a format that enables remote home assistant to consume the audible alert; Agrawal, [0057] discloses in response to the identified proximity context information, communication device modifies the communication session by displaying alert on a display associated with the communication device and additionally communication device transmits messages and commands over communication session that invoke the display of alert at remote home assistant and generating an audible alert in combination with a displayed alert or instead of a displayed alert (i.e. indicates obviousness that the audible alert or displayed alert can be utilized either alone or in combination).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication device determines the operating communication context for modifying the communication session utilizing scanned keywords corresponding to the identity of the identified non-call participant that is detected during a user activity such as an ongoing communication wherein the communication device determines and provides one or more possible actions such as outputting an audible alert and displaying an alert).
Agrawal discloses a communication device performing various types of communication session such as voice, video and multi-party conference calls and also discloses scanning for keywords during a communication session to determine an operating context wherein the keywords are associated with a non-call participant whose presence is detected in proximity to the user and displaying an alert in response to the detected keywords and operating context.  In addition, Agrawal, [0065] discloses that any other type of setting can be utilized to customize communication session modifications based on proximity detection but fails to explicitly disclose a communication session that prompts the user to make a selection with regards to communicating with the identified non-call participant and therefore fails to disclose “determining one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context: and providing a user interface including a prompt for at least one of the determined one or more possible actions related to communications with the identified one or more people through the communication device.”
In a related field of endeavor, Ricci discloses:
determining one or more possible actions related to communications through the communication device with the identified one or more people at least one of the determined one or more possible actions related to communications with the identified one or more people through the communication device (Ricci, [0014] discloses providing relevant information to a user in connection with a real time voice communication and more particularly a current context that is relevant to the user is determined and this relevant context is associated with keywords and automatic speech recognition is applied to a voice communication session associated with the user with the identified keywords providing a watch list and in response to the detection of a word in the watch list, information is presented to the user that is relevant to the determined context and detected word can be in the form of a document or other data or can provide or reconfigure an input that can be selected by the user to establish a connection to a source of information such as an expert or other individual (i.e. reads on prompt for at least one of the determined one or more possible actions related to communications with the identified one or more people); Ricci, [0030] discloses the display of a user device comprising a generated by or in connection with the operation of the GUI (i.e. reads on user interface) wherein the display includes a rolodex or menu listings of selectable items such as links to individuals that can be static or can be dynamic based on presence (i.e. indicates obviousness that one or more people is identified via presence that can be determined through various means) and by clicking on a link or selectable item, the user can access or can be placed in contact with a source of information; Ricci, [0036] discloses operation of the system can include re-defining a function key to operate as a speed dial button to enable the user to contact an expert in a subject, related to the user context and to a key word in monitored speech; Ricci, [0024] discloses a graphical user interface GUI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agrawal to incorporate the teachings of Ricci for the purpose of providing relevant information to a user in connection with a real time voice communication (Ricci, [0014]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context determined utilizing key words detected during a communication session, wherein the key words corresponds to another individual whose presence was detected as taught by Agrawal) with another known element and comparable device utilizing a known technique (i.e. 
Agrawal in view of Ricci discloses a system that determines an operating context as well as a proximity context that detects the presence of a non-call participant and identifies the characteristics of the non-call participant and modifies a current communication session as well as disclosing a calling device establishing a voice communication session based on presence of another user but fails to explicitly disclose that the established voice communication with another user is within a vicinity of the calling device and therefore fails to disclose “determining one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context;”.
In a related field of endeavor, Chizi discloses:
determining one or more possible actions related to communications through the communication device with the identified one or more people within a vicinity of the communication device based on the determined communication context; (Chizi, [0044]-[0045] discloses a second trigger (i.e. reads on communication context) may be encountering a friend and such encountering may be defined by a virtual circle which is centered at the location of the first user and moves with him anywhere thereby defining a virtual moving circle which determines a close vicinity of the first user (i.e. reads on within a vicinity of the communication device) and while the first user is moving on his route he might meet friends passing him or moving in parallel routes and this trigger enables the user to establish immediate communication based on the encountering and the radius can be predetermined or defined by the first user and discloses whenever another user who is defined as a friend of the first user enters that virtual moving circle (i.e. reads on identified one or more people within a vicinity of the communication device), the application which detects that will automatically dial (i.e. reads on one or more possible actions related to communications through the communication device) to the friend and establish a call between them and similarly any other friend of the first user who will enter the virtual moving circle will also be added to the conference call (i.e. reads on one or more possible actions related to communications through the communication device); Chizi, [0012] discloses an interaction establishing application is installed on the mobile device of each participating user and receives for each user, phone numbers of other users defined as his friends and a list of predetermined triggers as conditions for initiating an interaction between users; Chizi, [0030] discloses upon detecting that one or more of the triggers are met, automatically initiating one or more interactions between users that comply with the triggers that are met).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agrawal in view of Ricci to incorporate the teachings of Chizi for the purpose of providing the system with a means to establish immediate communication (Chizi, [0044]) that resolves the cumbersome process of manually establishing the communication (Chizi, [0006]-[0007]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context and a proximity context as taught by Agrawal) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining and providing one or more actions that corresponds to a communication context and a proximity context, wherein the one or more actions includes establishing a connection with the another individual that is defined as a friend 
Regarding claim 18, Agrawal in view of Ricci and further in view of Chizi discloses:
The non-transitory, computer-readable medium of claim 15, wherein the determined one or more possible actions related to communications through the communication device comprise initiating a call to at least one of the identified one or more people, inviting at least one of the identified one or more people to join a conference,(Ricci, [0014] discloses providing relevant information to a user in connection with a real time voice communication and more particularly a current context that is relevant to the user is determined and this relevant context is associated with keywords and automatic speech recognition is applied to a voice communication session associated with the user with the identified keywords providing a watch list and in response to the detection of a word in the watch list, information is presented to the user that is relevant to the determined context and detected word can be in the form of a document or other data or can provide or reconfigure an input that can be selected by the user to establish a connection to a source of information such as an expert or other individual (i.e. reads on initiating a call to the identified one or more people); Ricci, [0036] discloses operation of the system can include re-defining a function key to operate as a speed dial button to enable the user to contact an expert (i.e. indicates obviousness that contacting the identified person includes dialing and calling the identified person) in a subject, related to the user context and to a key word in monitored speech; Chizi, [0044]-[0045] discloses a second trigger may be encountering a friend and such encountering may be defined by a virtual circle which is centered at the location of the first user and moves with him anywhere thereby defining a virtual moving circle which determines a close vicinity of the first user and while the first user is moving on his route he might meet friends passing him or moving in parallel routes and this trigger enables the user to establish immediate communication based on the encountering and the radius can be predetermined or defined by the first user and discloses whenever another user who is defined as a friend of the first user enters that virtual moving circle, the application which detects that will automatically dial to the friend (i.e. reads on initiating a call to the identified one or more people) and establish a call between them and similarly any other friend of the first user who will enter the virtual moving circle will also be added to the conference call (i.e. reads on inviting at least one of the identified one or more people to join a conference)).
Regarding claim 19, Agrawal in view of Ricci and further in view of Chizi discloses:
or more environmental sensors collecting the biometric information comprises a camera providing video or still images and wherein identifying the detected one or more people other than the user based at least in part on the input from the one or more environmental sensors comprises performing facial recognition on the video or still images (Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio from a microphone and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture (i.e. reads on still images) from a camera sensor (i.e. reads on one or more environmental sensor); Agrawal, [0023] discloses communication module receives video input such as synchronized images and audio from a camera associated with the communication device and forwards the video input to the remote communication device).
Regarding claim 20, Agrawal in view of Ricci and further in view of Chizi discloses:
The non-transitory, computer-readable medium of claim 15, wherein the one or more environmental sensors collecting the biometric information comprises a microphone providing an audio stream and wherein identifying the detected one or more people other than the user based at least in part on the input from the one or more environmental sensors comprises performing voice recognition on the audio stream (Agrawal, [0028] discloses the identity detection module uses proximity context information to authenticate and identify a particular perform from other people such as analyzing input audio (i.e. reads on audio stream) from a microphone (i.e. reads on one or more environmental sensor) and/or communication session for identification purposes such as a particular person, key words, etc. and utilizing facial recognition algorithms as a way to characterize various facial features of person using information generated from the return signals and an image capture from a camera sensor; Agrawal, [0047] discloses a communication device is actively conducting a communication session with a remote device while person 410 represents a non-call participant within a predetermined proximity to the communication device that conducts a separate conversation and in turn communication device determines to characterize a proximity context associated with background noise and captures conversation via microphone and after capturing portions of the conversation, communication device process the audio such as by applying voice recognitions algorithms to determine an identity of the person and speech algorithms that identify one or more keywords from the audio and in turn the communication device can make call modifications to the communication session based on this proximity context).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645